Cook, J.,
dissenting. According to the hearing panel, Miles secreted assets of convicted criminals; was reprimanded by a federal court for committing “defalcation while acting in a fiduciary capacity”; lied to the panel about paying Dr. Heilman, claiming that a basement flood destroyed the cancelled check; and refused to return the Lincoln Continental, arguing that it was payment for “legal fees,” although the services she rendered were nonlegal. Moreover, Miles denied any wrongdoing other than a few bookkeeping errors.
I question whether the minimal sanction recommended by the panel members resulted from their troubling conclusion that “[t]his panel was not as impressed *578with the Respondent’s veracity as they were with her emotions.” The appropriately severe sanction is an indefinite suspension from the practice of law.